Citation Nr: 1545141	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain with degenerative arthritis and disc disease, with right lower extremity radiculopathy, currently evaluated at 40 percent.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU).

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for warts.

5.  Entitlement to service connection for anemia.

6.  Entitlement to service connection for boils.

7.  Entitlement to service connection for puritanical cyst and residual scarring.

8.  Entitlement to service connection for pneuomonia.
9.  Entitlement to service connection for a sinus condition.

10.  Entitlement to service connection for scars secondary to boils.

11.  Entitlement to service connection for prostate problems.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to May 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2013, the Veteran testified during a Video Conference hearing before the undersigned. A copy of the hearing transcript has been associated with the electronic file.

In August 2014, the Board remanded the Veteran's claims for further development.  The claims are back before the Board for further appellate proceedings.

As discussed in the previous Board remand, the Board notes that the claims file reflects that in December 2003, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Wilbert Rainey as his attorney.  However, under new regulations, agents and attorneys who commence representation on or after June 23, 2008, must file an application for accreditation with VA's Office of General Counsel and receive notice of accreditation before providing representation.  See 38 C.F.R. § 14.629(b) (2015).  The new accreditation requirements also apply to attorneys or agents who provide representation in claims in which an NOD was filed after June 23, 2008, even if the representation began before that date.  Id.  Mr. Rainey has not been accredited to represent claimants before the VA under the new regulations.  As the NOD in this case was submitted after June 23, 2008, Mr. Rainey is not authorized by VA to act as an attorney in this claim.  See February 2009 NOD.  Therefore, in June 2014, VA sent the Veteran a letter notifying him that Mr. Rainey was not accredited and could not be recognized as his representative.  This letter also informed the Veteran that he could either seek other representation or proceed without representation.  In June 2014, the Veteran responded that he wished to represent himself.  In light of the foregoing, the Board recognizes the Veteran as now proceeding pro se in this appeal.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). The Virtual VA paperless claims processing system contains the transcript from the January 2013 Video Conference hearing, and VA treatment records dated from January 1999 to July 2014.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

In a statement dated in October 2014, the Veteran indicated that he was told by his doctor that his service-connected back disability aggravated his left knee problems.  Therefore, the Board refers the issue of entitlement to service connection for a left knee disability secondary to the service-connected back disability to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for warts, bronchitis, anemia, boils, puritanical cyst and residual scarring, pneumonia, sinus condition, scars secondary to boils, and prostate problems are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's lumbosacral strain with degenerative arthritis and disc disease has been manifested by no more than forward flexion limited to 30 degrees or slightly less, with evidence of painful motion and further limitation of motion due to functional loss.  There is no evidence of favorable or unfavorable ankylosis, or evidence of incapacitating episodes of Intervertebral Disc Disease having a total duration of 6 weeks during a 12-month period.

2.  The evidence demonstrates at most "mild" radiculopathy in the right lower extremity, associated with the service-connected lumbosacral strain with degenerative arthritis and disc disease.

3.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for an increased rating higher than 40 percent for the Veteran's lumbosacral strain with degenerative arthritis and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).  

2.  The criteria for a separate disability rating of 10 percent, but no greater, for radiculopathy of the right lower extremity, associated with the Veteran's service-connected lumbosacral strain with degenerative arthritis and disc disease, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in August 2014 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain all outstanding determinations and records from the Social Security Administration (SSA) pertaining to the Veteran's claim for disability benefits.  In September 2014, the AOJ again requested the Veteran's SSA disability records.  That same month, the SSA responded, indicating that the Veteran's SSA records had been destroyed. In October 2014, the AOJ informed the Veteran that it was unable to obtain his SSA records and requested that the Veteran send any records he may have. Although the Veteran submitted a letter from SSA showing the amount of his disability payment in September 2015, the Veteran did not submit any other information regarding his SSA disability benefits. The AOJ readjudicated the Veteran's claims in a January 2015 supplemental statement of the case (SSOC).  
	
Thus, the Board's prior remand instructions have been complied with for the purposes of this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the Veteran's claim for an increased rating for his service-connected back disability, the RO provided pre-adjudication VCAA notice by letter dated in September 2007.  The Veteran was notified of the evidence needed to substantiate the claim for an increased rating as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

With respect to the Veteran's claim for entitlement to TDIU, the RO provided pre-adjudication VCAA notice by letter dated in May 2008. The Veteran was notified of the evidence needed to substantiate the claim for TDIU as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

In a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, the Veteran indicated that he received treatment for his back from Orthopedics Rehab Associates in May 2003; Dr. L.C.T. from the Canton Physicians Group in August 2006; and the Central MS Health Services in April 2003. The AOJ has attempted to obtain these records. However, in a response dated in November 2009, Orthopedics Rehab Associates indicated that they did not have any medical records pertaining to the Veteran. Additionally, Dr. L.C.T. indicated that the Veteran had not been seen in his office because he did not show for his scheduled appointment. Nonetheless, it does appear that the AOJ obtained records from Dr. L.C.T. at the Canton Physicians Group from August 2006. Finally, in January 2010, Central MS Health Services indicated that they did not have any medical records pertaining to the Veteran. However, the claims file does, in fact, contain treatment records from the Central MS Health Services dated in April 2003. Having reviewed the record, the Board concludes that it is reasonably certain that the above-mentioned records have either already been associated with the Veteran's file or do not exist and further efforts to attempt to obtain them would be futile.

Unfortunately, it also appears that, although the Veteran is in receipt of Social Security benefits, his SSA records were destroyed. SSA specifically notified the RO in November 2011 and September 2014 that the Veteran's SSA records had been destroyed.  Having reviewed the record, the Board concludes that it is reasonably certain that the Veteran's SSA records no longer exist and further efforts to attempt to obtain them would be futile.

Additionally, during the appeal period, the Veteran was afforded VA examinations for his spine and neurological manifestations related to his spine in September 2007, September 2008, June 2010, September 2012, and May 2014.  The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  Specifically, these examination reports contain sufficient findings to rate the Veteran's disability under the appropriate diagnostic criteria.  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing, the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Furthermore, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

As the issue on appeal is for higher ratings, consideration of whether the criteria for the current ratings are met is not necessary and the analyses below will focus on whether the Veteran meets the criteria for the next higher rating for his lumbosacral strain with degenerative arthritis and disc disease.  

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or  less; or, favorable ankylosis of the entire cervical spine; a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

Note (1): Objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.

When rated based on incapacitating episodes, a 10 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The normal findings for range of motion of the lumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, right and left, to 30 degrees, and rotation, right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.


IV.  Factual Background and Analysis

The Veteran is seeking a rating in excess of 40 percent for his service-connected lumbosacral strain with degenerative arthritis and disc disease.

In private treatment records from the Canton Physicians Group dated in August 2006, the Veteran complained of back pain. The diagnosis was herniated disc, disc bulge. The Veteran's reflexes were not within normal limits on the left. Sensation was within normal limits.

On VA examination in September 2007, the Veteran reported stabbing pain in the mid and mid-lower thoracic area to the right of the spine. He indicated the pain was constant. He indicated the pain was better with bedrest, and worse with over-exertion. The Veteran was unsure about how far he could walk, but estimated approximately two blocks. The Veteran indicated that the pain radiated to the right buttock. The Veteran denied flare ups, but indicated that he had less tolerance for the pain at times. He indicated that he took Naprosyn twice a day and oxycodone every six hours as needed for the pain. He noted; however, that this did not relieve the pain, and only provided slight relief, at most. The Veteran reported that he required bed rest for pain relief in the past 12 months. He noted that this occurred "about four or five days out of every week" in the past 12 months. The Veteran indicated that this bed rest was physician prescribed by Dr. V. and Dr. S. The Veteran reported urgency urinary incontinence every day. He indicated he performed activities of daily living with assistance; he described needing help with all bathing and dressing most of the time. He denied any back surgery. He indicated that he used a cane and a back brace assistive device, but was not wearing a back brace on examination. He noted use of a shower chair with hand supports. He reported having untreated erectile dysfunction. He denied fecal incontinence.

The Veteran reported that he last worked as a letter carrier for the post office in 2003, but he left that job due to his back pain. On examination, his gait was normal and he walked with a very erect posture. Forward flexion was to 30 degrees; extension was to 6 degrees; left lateral flexion was to 14 degrees; right lateral flexion was to 16 degrees; and left and right lateral rotation were to 20 degrees. Following repetitive motion, flexion was to 20 degrees; extension was to 6 degrees; left lateral flexion was to 14 degrees; right lateral flexion was to 16 degrees; left lateral rotation was to 24 degrees; and right lateral rotation was to 20 degrees. There was some objective pain at the non-zero limits of forward flexion and left and right lateral flexion. No other signs of objective pain were noted. The Waddell test was strongly positive. Thigh rotation was positive for lumbar pain. The straight leg raising test was weakly positive on the right. The Veteran indicated that straightening the right leg out all the way caused thoracic and lumbar pain. The straight leg raising test was negative on the left. Thigh extension was positive on the right for lumbar pain. The neurological examination was normal with normal sensory and motor systems. Reflexes on the right were 1+. The percussion of the spine revealed no localizing or objective pain. Magnetic resonance imaging (MRI) of the lumbar spine performed in August 2005 revealed focal angular deformity at the posteriolateral surface of the disc at the L4-L5 level, slightly displacing the left nerve root laterally. The left and right neural foramen were moderately narrow. The examiner also noted that an earlier MRI indicated that the lumbar spine was too small or congenitally too small.

The examiner diagnosed lumbosacral strain with degenerative arthritis and disc disease. The examiner noted that the radiculopathy was to the right lower extremity. The examiner noted that he was unable to explain all of the Veteran's symptoms; he explained that there were inconsistencies with the examination. The examiner noted that although the Veteran had legitimate lumbar disc disease, he could not explain all of the Veteran's complaints based on the physical examination. The examiner was unable to estimate function in a flare up without undue speculation. The examiner noted; however, that the Veteran denied flare ups.

In an addendum dated in November 2007, the September 2007 examiner noted that the Veteran submitted an MRI which showed an additional diagnosis of anterior spondylosis of the lower thoracic spine.

In a VA treatment record dated in April 2008, the Veteran complained of constant chronic back pain, with an intensity of 7/10. The Veteran denied worsening.

In private treatment records from the University Medical Center dated in July 2008, the Veteran complained of back pain following a fall. The examiner noted pain on passive range of motion testing, but the rest of the examination was unremarkable. There was a positive bilateral leg raise at 20 degrees and moderate tenderness of the lumbosacral area. The diagnosis was back strain.

On VA examination in September 2008, the Veteran reported constant pain in the lumbar spine. He indicated that his lumbar spine was worse than it was six months ago, and he was considering having lumbar spine surgery. He indicated that he obtained some relief when pushing upon his arm and wrists in a chair. He indicated that the pain radiated down his right buttock and leg. He noted that he could walk about one to two blocks before he had to stop and rest to obtain relief. He reported that he took hydrocodone for pain every other day and ibuprofen twice a day with mild relief. The Veteran denied any surgeries of the spine. He indicated he was able to do all activities of daily living, with the exception of bathing and dressing. He reported use of a cane and back brace, but was not wearing a back brace on examination. The Veteran described flare ups consisting of back pain and numbness. He indicated that flare ups lasted three to four days, with two to three day intervals of less pain. The Veteran indicated that bed rest was required for pain relief three times a week over the past 12 months. This bed rest was not physician-prescribed. The Veteran denied erectile dysfunction. He had urinary incontinence which was being treated as prostate disease. He did not have any fecal incontinence. The Veteran indicated that he stopped working as a letter carrier in 2003 due to his lumbar pain.

On examination, the Veteran's gait was normal, but his posture leaned forward at 12 degrees of forward flexion. The examiner noted that the Veteran was a large man, weighing over 350 pounds. The examiner noted that the Veteran showed wincing and groaning at virtually every turn and every moment of the physical examination. Percussion over the lumbar spine revealed no pain. There were no objective findings. The examiner noted that the Veteran lies down with his knees flexed about 45 degrees bilaterally, which suggests lumbar disc disease. The Veteran used the word "tightening" to indicate mild pain. The straight leg raising test indicated some pulling or tightening in the Veteran's back, but no objective pain was observed. Forward flexion was from 12 degrees to 40-54 degrees. There was some mild objective pain from 40 to 54 degrees. After repetitive motion, forward flexion was to 28 degrees with mild pain signs. Extension was to 8 degree with very subjective signs of pain only. Left lateral flexion was to 12 degrees and right lateral flexion was to 18 degrees. Right and left lateral rotation was to 20 degrees. The neurological examination revealed normal motor and sensory findings. Deep tendon reflexes could not be elicited easily. The Veteran accepted assistance with dressing; the examiner noted that he put the Veteran's socks on for him.

The examiner noted that the Veteran was able to overcome his pain and quickly changed to a very sociable demeanor when meeting someone he knew after the examination in the hall. The examiner found no objective signs of pain during the examination, except as noted above. The examiner diagnosed lumbosacral strain with degenerative arthritis and disc disease. The examiner noted that the Veteran had legitimate definite disc disease and arthritis of his lumbosacral spine. He noted that although the Veteran's personality was not vigorous, he was dependent. The examiner's interpretation of the Veteran's range of motion was that he was not in great pain and did not exert as much effort as he could have. The examiner was unable to explain all of the Veteran's symptoms. It was the examiner's opinion that the Veteran could be gainfully employed; however, he noted mild limitation of bending, stooping, and ladder climbing.

A VA treatment record dated in December 2008 indicated that the Veteran's bladder and bowels were continent. 

On VA examination in June 2010, the Veteran reported constant aching pain in the back that felt sharp and throbbing at times. The Veteran indicated that the pain began in the lower back area and radiated down mostly to the right leg, but occasionally to the left leg. The Veteran reported occasional numbness and tingling in the right leg. He denied any bowel or bladder dysfunction or erectile dysfunction. The examiner noted prostate problems secondary to which sometimes caused difficulty in urination. The Veteran reported that sometimes his back pain was accompanied by stiffness, fatigue, and weakness. The Veteran denied any back surgeries or steroid injections. He noted Toradol injections for pain relief. He denied having physical therapy or hospitalization for back pain. He reported taking three to four tablets of hydrocodone a day for treatment. 

The Veteran walked with a cane. He indicated he could hardly walk up to 20 yards in five to seven minutes without pain. He had a steady gait with a cane, but his gait became unsteady without a cane. The Veteran did not have any incapacitating episodes of low back pain requiring hospitalization in the past 12 months, and he had not been prescribed any bed rest by a physician. The Veteran reported flare ups once or twice a week, lasting 30 minutes to two hours. He indicated that his flare ups resulted in additional limitation of work. The Veteran was independent in all activities of daily living, including bathing, dressing, wearing shoes, and taking socks off and on. The Veteran indicated that he occasionally needed assistance cleaning and wiping in the bathroom. The Veteran reported that he was unemployed. He indicated that he last worked in the post office in 2003, but stopped working due to increasing back pain. He indicated that it became difficult for him to stand and carry out activities of his work as a postman.

On examination, there was no marked swelling, stiffness, or tenderness in the lumbar paraspinal muscles. The Veteran indicated the pain was more towards the mid-thoracic area. Forward flexion was to 30 degrees; extension was to 6 degrees; left and right lateral flexion was to 16 degrees; and left and right lateral rotation was to 12 degrees. Following repetitive motion, flexion was to 25 degrees with grimacing throughout range of motion; extension was to 10 degrees with grimacing at the end of the range of motion; left lateral flexion was to 14 degrees; right lateral rotation was to 15 degrees; left lateral rotation was to 10 degrees; and right lateral rotation remained at 12 degrees. The straight leg raise test was positive on the right side with reproduction of pain in the back. The Lasegue test was negative. The straight leg raise test was negative on the left. The Veteran ambulated with an assistive device with a mild antalgic gait. The examiner noted that it was difficult for him to stand, but at times he was not putting his full effort to stand. The neurologic examination showed sensation intact for light touch and pin prick. Motor coordination was within normal limits with normal muscle bulk. There was no muscle atrophy and muscle strength was 5/5 in both lower extremities. 

The examiner diagnosed chronic low back pain with degenerative changes and disc disease involving the lumbosacral spine. The examiner explained that he was unable to explain all of the Veteran's symptoms. The examiner noted that the Veteran was obese and had chronic back pain. The examiner noted that the Veteran was unable to perform activities of daily living at home, and required assistance with bathing, dressing, and taking his shoes on and off. The examiner acknowledged that the Veteran had disc disease at L4-L5 and the L5-S1 levels, but also found it difficult to say that all of the Veteran's difficulties were related to his back condition. The examiner noted that the Veteran's obesity may limit his abilities as well. The examiner found that because of his limitation in his ability to perform activities of daily living at home, he was "probably unable to carry out his employment in post office or any other place that requires a lot of bending." The examiner noted that during flare ups, the Veteran could have further limitation in range of motion, but he was unable to estimate the amount without resorting to mere speculation. The examiner found objective evidence of increasing pain in the lower back with activity.

In the Decision Review Officer hearing dated in January 2011, the Veteran testified that he needed help with his activities of daily living. He indicated that MRIs revealed a herniated disc with chronic and constant pain. He explained that VA doctors never prescribed bed rest because they thought he only had a back strain, but his outside doctors have prescribed bed rest.

On VA examination in September 2012, the examiner noted diagnoses of degeneration of intervertebral disc, osteoarthrosis involving the spine, and muscle spasm. The Veteran reported increased pain radiating down his back to his right hip and upper thigh. He reported constant lower back pain rated at 8/10 and daily flare up pain rated at 9-10/10. The Veteran also noted stiffness, fatigue, and weakness. The Veteran described flare ups associated with body movement and positioning. He described precipitating factors for his back pain as standing for greater than 10 minutes, sitting for greater than 15 minutes, bending forward, twisting from side to side, squatting or kneeling, carrying weight greater than 15 pounds, and walking for greater than 50 feet.

Forward flexion was to 75 degrees, with pain at 70 degrees. Extension was to 5 degrees with pain. Right lateral flexion was to 10 degrees with pain. Left lateral flexion was to 15 degrees, with pain at 10 degrees. Right lateral rotation was to 10 degrees with pain. Left lateral rotation was to 15 degrees with pain. The Veteran was able to perform repetitive-use testing with three repetitions. Post-repetition forward flexion was to 70 degrees; extension was to 5 degrees; right and left lateral flexion were to 10 degrees; right lateral rotation was to 15 degrees; and left lateral rotation was to 10 degrees. The Veteran had less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing. The Veteran had tenderness to palpation of the lumbar paraspinus musculature. He had guarding/muscle spasm severe enough to result in abnormal spinal contour. Muscle strength was 5/5 and the Veteran did not have any muscle atrophy. Deep tendon reflexes were 1+. Sensation to light touch was normal throughout. The straight leg raising test was negative bilaterally. The Veteran had mild radiculopathy of the right lower extremity manifested by constant, intermittent pain. The Veteran reported occasional loss of bladder control and leakage. The examiner noted that the Veteran had intervertebral disc syndrome, but did not have any incapacitating episodes over the past 12 months. The Veteran reported occasional use of a brace and constant use of a cane.

The examiner found that the Veteran was able to perform some of his activities of daily living, but due to fear that may increase lower back pain, has family members perform almost all of his activities of daily living for him (bath-shave assistance with dressing). The examiner noted that the Veteran was unable to perform physical or sedentary tasks that required the Veteran to stand or sit for prolonged periods, bend forward or twist from side to side frequently, squat or kneel, carry weight greater than 15 pounds, or walk for greater than 50 feet. The examiner found that the Veteran would be very limited in the type of occupation he could maintain secondary to his inability to stand or sit for prolonged periods, walk for prolonged distances, and bend forward or twist frequently.

In the Veteran's January 2013 Video Conference hearing, he testified that his service-connected back condition was severe enough to render him unemployable, even in sedentary positions.

In a VA treatment record dated in December 2013, the Veteran visited the emergency room with complaints of low back pain and urinary frequency. The Veteran was able to ambulate without assistance. The assessment was dysuria. In another December 2013 VA treatment note, the Veteran received a Tramadol injection for his low back pain. In April 2014, the Veteran complained of low back pain and requested renewal on his Hydrocodone prescription. In September 2014, the Veteran complained of low back pain at a level of 8/10.

For the entire period on appeal, the General Rating Formula does not provide for a rating higher than 40 percent unless there is unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  Ankylosis is also defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed. 2003).  In this case, the Veteran has not been diagnosed with ankylosis of any segment of his spine.  

The medical records clearly demonstrate that while the motion of the Veteran's lumbar spine has been limited, some range of motion is present throughout the applicable period under appeal.  As shown above, none of the VA examiners have found any spinal ankylosis.  Thus, it cannot be concluded that the Veteran has ankylosis of the thoracolumbar or lumbar spine, and certainly not unfavorable ankylosis.  There is no basis, therefore, for a higher evaluation inasmuch as there is no clinical evaluation of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain, weakness, and stiffness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran already receives the maximum disability rating available for limited motion in the lumbar spine absent ankylosis.  In addition, none of the medical evidence suggests that the severity of his service-connected back disability is the functional equivalent of ankylosis.  Notably, all of the VA examinations have demonstrated that the Veteran had at least some range of motion in his lumbar spine, even with Deluca considerations, throughout the applicable period under appeal.  As such, he is not entitled to a higher rating under the General Rating Formula for limitation of spine movement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Although the Veteran has at times reported incapacitating episodes and bed rest prescribed by his private physicians, there are no actual treatment records showing physician-prescribed bed rest.  Moreover, none of the VA examiners found physician-prescribed bed rest. In this regard, in his September 2008 examination, the Veteran indicated that bed rest was required for pain relief three times a week over the past 12 months. However, the examiner noted that this bed rest was not physician-prescribed. The June 2010 examiner did not find any evidence of incapacitating episodes in the past 12 months or any physician-prescribed bed rest. The September 2012 examiner noted that although the Veteran had intervertebral disc syndrome, he did not have any incapacitating episodes over the past 12 months. Finally, as will be discussed in more detail below, as the Veteran is in receipt of separate 20 and 10 percent evaluations for neurological manifestations secondary to his service-connected back disability, it is to the Veteran's advantage to evaluate these residuals separately, as doing so results in a higher evaluation.  As such, a disability rating higher than the currently assigned 40 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id. 

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  As discussed above, in a January 2015 rating decision, the RO increased the Veteran's already service-connected radiculopathy of the left lower extremity to 20 percent disabling, effective November 19, 2013.  The Veteran did not disagree with this rating, and the evidence does not show that a higher rating is warranted at this time. Thus, that matter is not for consideration here.  Moreover, as will be discussed below, the Board is granting another separate 10 percent rating for radiculopathy of the right lower extremity, as related to the service-connected back disability. Additionally, there have not been any other neurological findings, to include bladder or bowel impairment, during the appeal period. The Board notes that although the Veteran has complained of occasional urinary frequency, to include leakage, this has been attributed to his prostate condition, and not his service-connected back disability. See the September 2008 and June 2010 VA examination reports. The Veteran has consistently denied bowel impairment.

The Board has also considered the Veteran's statements that describe his pain and discomfort.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive, which, as indicated above, do not support an increased rating higher than 40 percent for the entire period on appeal, for the service-connected lumbosacral strain with degenerative arthritis and disc disease.

Accordingly, the preponderance of the evidence is against assignment of an increased rating higher than higher than 40 percent for the entire period on appeal, for the service-connected lumbosacral strain with degenerative arthritis and disc disease.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in the Veteran's favor.

V.  Separate Rating for Radiculopathy of the Right Lower Extremity

The facts of this case support the separate application of a neurological diagnostic code.  The Veteran has credibly indicated on numerous occasions that he experiences neurological symptoms radiating from his back down his right lower extremity. Although the RO has granted entitlement to service connection for radiculopathy of the Veteran's left lower extremity related to his service-connected back disability and assigned a separate 20 percent evaluation, it has not assigned a separate evaluation for radiculopathy of the Veteran's right lower extremity.  Resolving doubt in the Veteran's favor, the Board will assign a separate neurological rating for radiculopathy of the right lower extremity, as it is in the Veteran's benefit and is supported by the record. 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015). 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

Here, the Board finds all reasonable doubt in the Veteran's favor and awards a separate 10 percent rating for radiculopathy of the right lower extremity beginning August 25, 2006, the date of the Veteran's claim for an increased rating for his service-connected back disability. In this regard, during this timeframe, there is evidence suggestive of "mild" incomplete paralysis of the sciatic nerve in the right lower extremity warranting a separate 10 percent rating.  38 C.F.R. § 4.7.  

Specifically, the Veteran has consistently reported radiation of pain to his right lower extremity throughout the timeframe on appeal. In his September 2007 examination, he complained of low back pain radiating to his right buttocks; the straight leg raise test was weakly positive on the right. He was diagnosed with a lumbosacral strain with degenerative arthritis and disc disease, with radiculopathy to the right lower extremity. In a September 2008 neurological examination, the Veteran complained of constant low back pain radiating down his inner thighs and legs to his heels, on the right greater than the left. His motor strength was 5/5, and he had normal muscle tone. His sensations were intact, and he could heel/toe walk. On examination in June 2010, the Veteran complained of low back pain radiating to his right leg, and occasional numbness and tingling in the right leg. The straight leg raise test was positive on the right with pain in the back. Reflexes were 1+ on the right. In a VA neurological examination in May 2010, the Veteran reported numbness of the right lower extremity. In a September 2012 VA examination, the Veteran reported pain radiating down his right hip and thigh. The examiner found mild radiculopathy of the right lower extremity manifested by constant and/or intermittent pain.  In a May 2014 neurological examination, the examiner noted moderate constant pain in the right lower extremity.

Given the consistent reports of radiating pain and numbness in the right lower extremity, the Board finds all reasonable doubt in the Veteran's favor and a separate 10 percent disability rating is warranted for the right lower extremity for mild, incomplete paralysis of the sciatic nerve.

The Board notes; however, that there is no indication during this period that the incomplete paralysis of the right lower extremity was any more than mild in nature.  Throughout the timeframe on appeal, sensory examinations were usually intact.  In general, the Veteran's motor examinations have revealed normal tone and strength in the bilateral lower extremities, with intermittent findings of decreased deep tendon reflexes.  Although the Veteran is competent to describe radiating pain and numbness down his right leg, the consistent lack of significant objective findings weighs against granting a rating in excess of 10 percent for the right lower extremity.  In other words, his radiculopathy symptoms in the right lower extremity were no more than mild in nature.  

Resolving all doubt in favor of the Veteran, the Board finds that, beginning August 25, 2006, a separate 10 percent disability rating is warranted for associated mild, incomplete paralysis of the sciatic nerve in the right lower extremity.  However, the preponderance of the evidence is against a disability rating in excess of 10 percent for the right lower extremity.  Additionally, during this timeframe, a preponderance of the evidence is against a higher disability rating for radiculopathy of the left lower extremity.

VI.  Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected lumbosacral strain with degenerative arthritis and disc disease and lumbar radiculopathy of the bilateral lower extremities.  The Veteran's back disability is manifested by radiating pain and limitation of motion.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for major depressive disorder and neurologic manifestations of the bilateral lower extremities.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

VII. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability that is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2015).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

The Veteran contends that he is unemployable as a result of his service-connected disabilities, to specifically include his service-connected back disability.  Currently, he is in receipt of service connection for major depressive disorder, rated at 50 percent; lumbosacral strain with degenerative arthritis and disc disease, rated at 40 percent; neurologic manifestations, left lower extremity, rated at 20 percent; and neurologic manifestations, right lower extremity, rated at 10 percent.  His combined evaluation meets the schedular percentage requirements for a TDIU.  

The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  In his January 2013 Video Conference hearing testimony and his lay statements, the Veteran indicated that he was unable to perform physical or sedentary jobs due to the constant pain from his service-connected back disability.

Review of the Veteran's claims folder indicates he applied for and was approved for disability by the Office of Personnel Management for residuals of a nonservice-connected knee injury sustained in 2001 while employed with the United States Postal Service. His ending date of employment was shown as September 8, 2003. The record also shows that the Veteran began receiving SSA disability benefits on September 8, 2003. The Veteran contends that his SSA disability benefits are based on his service-connected back disability. Unfortunately, the records pertaining to these benefits have been destroyed.

On his VA Form 21-8940, the Veteran reported that he last worked in September 2003 for the United States Postal Service as a mail carrier. He listed "herniated disc" as the disability preventing him from maintaining gainful employment. He reported that he had three years of college with no additional education or training.

On a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's last employer, the United States Postal Service, indicated that the Veteran went on disability retirement in September 2003. The Veteran's employer indicated that while the Veteran was employed there, concessions were made for the Veteran's disability in the form of light duty.

In a VA examination dated in September 2008, the Veteran reported that he was able to perform all activities of daily living, other than needing some help with dressing and bathing. The examiner indicated that the Veteran could be gainfully employed with mild limitation of bending, stooping, and ladder climbing. In a VA examination dated in June 2010, the examiner indicated that due to the Veteran's limitations related to his back disability, he would probably be unable to carry out his previous employment at the post office or any other place requiring a lot of bending.

In May 2011, the RO referred the Veteran's claim for TDIU to the Director, Compensation and Pension Service, for extraschedular consideration. In July 2011, the Director, Compensation and Pension Service, found that the evidence did not indicate that the Veteran's service-connected back disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Therefore, the Director, Compensation and Pension Service, denied entitlement to an extraschedular TDIU evaluation.

In a September 2012 VA examination, the VA examiner found that although the Veteran was able to perform some of his activities of daily living, he had family members perform almost all of these tasks for him due to fear that these activities may increase his lower back pain.  The examiner found that the Veteran was unable to perform physical or sedentary tasks that required the Veteran to stand or sit for prolonged periods, bend forward or twist from side to side frequently, squat or kneel, carry weight greater than 15 pounds, or walk for greater than 50 feet.

A May 2014 VA neurological examination showed moderate constant pain in the right lower extremity, moderate paresthesias in the left lower extremity, and moderate numbness in the left lower extremity. The examiner found mild incomplete paralysis of the left lower extremity.

A May 2014 VA mental health examination found that the Veteran's service-connected major depressive disorder related to his service-connected back resulted in disturbances of motivation and mood, flattened affect, depressed mood, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

In a January 2015 rating decision, the RO granted entitlement to service connection for major depressive disorder and assigned a 50 percent rating, effective November 19, 2013. The RO also increased the Veteran's service-connected neurological manifestations of the left lower extremity to 20 percent, effective November 19, 2013.

Given the Veteran's credible lay statements regarding the impact of his service-connected disabilities on his ability to work and the functional limitations described by the VA examiners, to include the most recent spine examination, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran is limited by both his major depressive disorder and his physical disabilities.  The Veteran's major depressive disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In addition, the pain from his back disability and the related neurological impairment to the bilateral lower extremities limits him from prolonged standing, walking, and sitting, and would preclude him from the kind of employment he had as a mail carrier with the United States Post Office before his disability retirement in 2003. Moreover, given the findings regarding the Veteran's inability to perform sedentary tasks that required the Veteran to sit or stand for prolonged periods, it is unlikely the Veteran could obtain an office or desk job with his current service-connected disabilities.  

Ultimately, the Board finds that the preponderance of the evidence establishes that the Veteran, given his occupational history and functional limitations, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.



ORDER

Entitlement to an increased rating in excess of 40 percent for the lumbosacral strain with degenerative arthritis and disc disease is denied.

Beginning August 25, 2006, a separate 10 percent disability rating for lumbar radiculopathy of the right lower extremity, is granted, subject to the laws and regulations governing the payment of VA compensation.

Entitlement to TDIU is granted.



REMAND

In a January 2015 rating decision, the RO, in relevant part, denied entitlement to service connection for warts, bronchitis, anemia, boils, puritanical cyst and residual scarring, pneumonia, sinus condition, scars secondary to boils, and prostate problems.  That same month, the Veteran filed a notice of disagreement with respect to the above-mentioned issues. As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issues by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

   A Statement of the Case should be issued for the 
claims of entitlement to service connection for warts, bronchitis, anemia, boils, puritanical cyst and residual scarring, pneumonia, sinus condition, scars secondary to boils, and prostate problems. The Veteran is advised that the Board will only exercise appellate jurisdiction over his claims if he perfects a timely appeal.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


